Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-12 and 14 are all the claims.
2.	Claim 5 is amended and Claim 13 is canceled in the Reply of 6/30/2021.

Election/Restrictions
3.	Applicant's election with traverse of Group I in the reply filed on 6/30/2021 is acknowledged.  
The traversal is on the ground(s) that:
a) no lack of unity of invention has been properly established where 1) all of the claims of “Groups II and II”; namely, claims 8-11 and 14 each ultimately depend from one of the Group I claims, and 2) there has been no showing that the technical features noted in Group I (e.g., those identified by the Examiner) fail as an inventive concept. 
This is not found persuasive because
i) Applicants assertion of “Groups II and II” being co-linked to Group I and   irrespective of their typographical error is in error. The instant claimed VH/VL CDRs are from the 16A antibody clone described in the Song reference art of record (IDS 10/21/2020) which in view of the Fiedler reference art of record (IDS 10/21/2020) renders the instant humanized forms of the 16A obvious,
ii) Applicants assertion there has been no showing that the technical features noted in Group I (e.g., those identified by the Examiner) fail as an inventive concept is incorrect. See the rejections set forth below.

b) Applicants assert that examination of all claims does not pose a serious burden given their common subject matter from claims 1 and 6.
This is not found persuasive because MPEP 1800 is silent on the subject of search burden much less that the Office need establish one in order to assert and maintain a restriction or speciation of inventions under unity of invention practice.
The requirement is still deemed proper and is therefore made FINAL.
4.	Claims 1-7 and 12 are all the claims under examination.


Information Disclosure Statement
5.	The IDS’ of 7/31/2019, 10/21/2020 and 2/26/2021 have been considered and entered. The initialed and dated 1449 forms are attached.
	The non-patent literature reference (#1) in the IDS of 2/26/2021 has been stricken in the absence of an English language summary or translation of the document.
	The non-patent literature reference (#3) in the IDS of 7/31/2019 is stricken in view of its improper citation of the surname for the first author and for redundancy in view of the citation of the same reference (with proper first author surname indicated) in the IDS of 10/21/2020.
6.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
7.	The drawings were received on 7/17/2019.  These drawings are accepted by the Examiner.

Specification
8.	The disclosure is objected to because of the following informalities:
a) The figure legends for Figures 3 and 5 are deficient in providing the sequence identifiers for those polypeptides > 4 amino acids in length and those polynucleotides > 10 nucleic acids in length as depicted in those figures and pursuant to 37 CFR 1.8121-1.825.
b) The specification contains polypeptides > 4 amino acids in length and polynucleotides > 10 nucleic acids in length which pursuant to 37 CFR 1.8121-1.825 are required to be identified by sequence identifiers. See 

    PNG
    media_image1.png
    32
    271
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    63
    847
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    31
    406
    media_image3.png
    Greyscale

c) The use of the term, e.g., Tris, Tween, Vectastain, Smarter Race, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Objections
9.	Claims 2-5 and 12 are objected to because of the following informalities:  
a) Claim 2 is objected to for redundancy and could be amended as follows:
“wherein the humanized antibody comprises the variable region of the heavy chain sequencecomprising an amino acid sequence set forth in any one of SEQ ID NOs: 21-25.”  
b) Claim 3 is objected to for redundancy and could be amended as follows:
“wherein the humanized antibody comprises the variable region of the light chain sequence comprising an amino acid sequence set forth in SEQ ID NO: 26 or SEQ ID NO: 27.”
c) Claim 4 is objected to for typographical errors and could be amended as follows:
“wherein the humanized antibody comprises the heavy chain sequence
comprising an amino acid sequence set forth in any one of SEQ ID NO: 5, SEQ ID NO: 7, SEQ ID NO: 9, SEQ ID NO: 11 or SEQ ID NO: 13.”
d) Claim 5 is objected to for typographical errors and could be amended as follows:
	“wherein the humanized antibody comprises the light chain sequence
comprising an amino acid sequence set forth in SEQ ID NO: 15 or SEQ ID NO: 17.”
e) Claim 12 is objected to for typographical errors and could be amended as follows:
“comprising the humanized antibody or a functional fragment thereof according to claim 1.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claims 6-7 are rejected because the phrase “mouse-human chimeric antibody 16A or a functional fragment thereof” has no clear, universally accepted meaning in the art. The A16 antibody is described in the Song reference of art (IDS 10/21/2022) which is a murine antibody but which in the claims is transformed into a chimeric murine-human antibody. The claim construction is confusing, ambiguous and unclear where the name “A16” is a laboratory definition for a single antibody clone in Song but where the claim describes the same clone as different other than disclosed in Song by reference to the same name.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
11.	Claims 1-7 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claims 1-5 and 12 are drawn to a genus of humanized antibodies comprising VH and VL CDR1-3 defined by specific sequences absent any functional attributes for the genus of antibodies. The claims do not define the antigen to which the antibodies bind much less whether the binding is specific, non-specific or cross-reactive. The claims are interpreted as representing a universal humanized CDR set which by definition as being part of an antibody would bind any antigen known-and-yet to be discovered. 
The antigen to which the instant claimed antibody binds is not recited in the claims. 
	Claims 6-7 are drawn to a mouse-human chimeric antibody 16A which by implication in view of the Song reference where the VH/VL are derived from the A16 antibody of that reference, would by implication bind MUC1 and more specifically the glycopeptide 
    PNG
    media_image1.png
    32
    271
    media_image1.png
    Greyscale
. However, and as discussed above the laboratory definition is indefinite and sustained herein.
The specification does not support an antigen binding domain having variable regions for the universe of antigens known-and-yet to be discovered. For those sequences presented in the claims, the specification supports the CDRs and VH/VL domains from the 16A clone of Song, which are produced as a chimeric structure consisting the murine 16A VH and VL gene segments joined to C region fragments from human IgG1. See Examples 1-2. For humanized variants, the specification supports grafting CDRs from the 16A antibody into human variable domain frameworks yielding corresponding to the light chain prototypes hVL1, and hVL2 and the heavy chain prototypes hVH1, hVH2, hVH3, hVH4 and hVH5. Binding specificity was tested for chimeric and humanized antibodies shown in table on p. 12 for Example 6. Binding specificity was tested against the 16A monoclonal control in MUC1 expressing tissue sections (Example 8).
A functional definition of the antibody defined only by CDR structures within a humanized framework ("reach-through" claim) covers all antigens for generic Claim 1. It would be an undue burden much less predictable which antigens should be isolated and characterized for their binding to the antibodies. Without any effective pointer to the identity of the antigen, it would be undue experimentation to test every known antigen and every conceivable future antigen for binding activity to see if it falls within the scope of the claim. In effect, the applicant is attempting to patent what has not yet been invented, and the fact that the applicant can test for the effect used to define the antibodies does not necessarily confer sufficiency on the claim; in fact it constitutes an invitation for the skilled person to perform a research program. See Kunin et al, (PTO 892).
MPEP 2163 stating in part:

    PNG
    media_image4.png
    916
    791
    media_image4.png
    Greyscale

It is well known that minor structural differences even among structurally related compounds can result in substantially different binding activities for the same antibody. Adequate written description for an antibody appears to hinge upon whether the specification provides adequate written description for the antigen. While a specification may enable making a genus of antibodies, this does not necessarily place applicant in possession of the resultant antibodies (See In re Kenneth Alonso October (Fed. Cir. 2008) sustaining a lack of adequate written description rejection where “the specification teaches nothing about the structure, epitope characterization, binding affinity, specificity, or pharmacological properties common to the large family of antibodies” where the specification does not characterize the antigens to which the monoclonal antibodies must bind). Applicants have not characterized a representative sample of antigens to which the humanized antibodies bind to with any degree of specificity. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claims 1, 6-7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (IDS 7/31/2010) in view of Fiedler et al (IDS 7/31/2021) and as evidenced by the instant specification and .
	The claims are interpreted as being dawn to a humanized or chimeric form of a MUC1 antibody with CDRs and VH/VL domains obtained from the 16A antibody.
	The claims are prima facie obvious over Song and Fiedler as evidenced by the specification.
	As regards Claims 1 and 12, Song teaches monoclonal antibodies can be generated toward chemically synthesized glycopeptide sequences. With RPAPGS (GalNAc)TAPPAHG as an example, a monoclonal antibody 16A, showed 25 fold higher binding to the glycosylated peptide (EC50= 9.2784 + 1.059 ng/ml) compared to its non-glycosylated form (EC50= 247.35+16.29 ng/ml) as measured by ELISA. As evidenced by the instant specification, the 16A antibody was used to generate the instant claimed humanized antibodies hence the same sequences for those CDRs as claimed would be present in the parental antibody structure for the 16A clone absent a showing of nonobvious differences. 
Song provides the motivation to identify antibodies against “authentic” MUC1 glycopeptide epitopes on cancer cells as valuable for studying cancer as well as use as reagents for diagnosis and therapy. Song teaches the advantage of the 16A antibody is in its binding not only toward the GalNAc sugar residue but also to the specific peptide backbone (p. 1982, Col. 1) whereas other art antibodies are not the same. Song teaches advancing antibody discovery for the MUC1 peptide should include binding to the glycosylation pattern with the peptide portion being equally important and which the 16A antibody satisfies (p. 1982, Col. 2). Song teaches another advantage of the 16A antibody is its strong binding to RPAPGS (GalNAc)TAPPAHG but weaker binding to peptide RPAPGSTAPPAHG and absence of cross-reactivity with the peptides PAHGVT9GalNAc)SAPD and PAHGVTS(GalNAc)APD (see p. 1983, Col. 2). Song teaches the antibody discovery of 16A provides a means of immunotherapy targeting MUC1 (see p. 1983, Col. 1).
As regards Claims 6-7, Song teaches the same heavy and light chain variable regions being inherent to the A16 antibody disclosed in the reference.
	Fiedler teaches a phase I study of PankoMab-GEX, a humanised glyco-optimised monoclonal antibody to a tumour-specific MUC1 glycopeptide epitope in patients with advanced carcinomas. The subject-matter of instant claim 1 differs from the humanised antibody of Fiedler with regard to the primary sequences of the CDRs comprised in the respective heavy and light chain variable regions. Yet, Fielder success with the humanized MUC1 antibody in clinical trials is consonant with the teachings of Song for advancing antibody discovery towards immontherapeutic agents. Thus, based on successful clinical trials with an antibody recognizing a glycol-peptide of MUC1 much less being humanized of Fiedler, and recognizing the specificity in binding for the 16A antibody of Song for the MUC1 protein in different cancer cells, the ordinary artisan could have readily engrafted or chimerized the 16A CDRs or VH.VL domain onto a human acceptor. 
What Fielder shows is the following:
An anti-MUC1 antibody that includes modified or derivatised antibody variants that retain the ability to specifically bind an epitope;
An anti-MUC1 antibody capable of selectively binding to a target antigen or epitope and that is humanized to contain elements from a mouse or human, including a chimeric antibody thereof. 
Thus the results achieved by Fiedler by humanization protocols are applicable to the 16A antibody for humanization and were well within the skill of the ordinary artisan to advance the field of art for an anti-MUC1 antibody shown to have specific and desirable binding properties.

Conclusion
13.	No claims are allowed.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643